Title: To Thomas Jefferson from John Wickham, 16 [July] 1798
From: Wickham, John
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 16th. June [i.e. July] 1798.
          
          In reply to your Letter of the 15th. Ulto. inclosing a Bill on Mr. Hooper to be applied to the payment of your Debt to Mr. Welch I wrote to You on the 22d. Informing You that I had no concern with the collection of Mr. Welch’s Debts, being only engaged as his Counsel, & that the Business of collection belonged wholly to Mr. Waller; In my Letter I returned You the order on Mr. Hooper. My Letter, I believe, did not find you at Philadelphia, but I presume it will follow You to Monticello. Since it was written Mr. Waller has been in Richmond and engaged me to take wholly on myself the Collection of the Debt due from yourself and the other Representatives of Mr. Wayles to Mr. Welch, the Bonds are also in my possession. You will therefore be pleased to consider me in future as the person to whom the Payments are to be made.—
          With much Esteem & Respect I am Your obedt. Servant
          
            Jno Wickham
          
        